Citation Nr: 1221448	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-35 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for residuals, parotid gland tumor (claimed as neck tumor), to include as secondary to herbicide or ionizing radiation exposure.

4.  Entitlement to service connection for lymphomatoid papulosis and/or lymphoproliferative disease (claimed as a skin disease), to include as secondary to herbicide or ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  A December 2007 rating decision denied the Veteran's claims of entitlement to service connection for parotid gland tumor, to include as secondary to ionizing radiation exposure, and for lymphomatoid papulosis and/or lymphoproliferative disease.  A February 2010 rating decision denied the Veteran's claims of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, and for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus. 

The December 2007 rating decision also denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  In November 2008, the Veteran perfected his appeal as to all claims adjudicated by the December 2007 rating decision.  However, a March 2009 rating decision of a Decision Review Officer (DRO) granted the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Thus, the RO's March 2009 action represents a full grant of the benefits sought as to the claims of entitlement to service connection for bilateral hearing loss and tinnitus and the Board will confine its consideration to the issues set forth on the decision title page.

In April 2012, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Providence, Rhode Island.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus; residuals, parotid gland tumor, to include as secondary to herbicide or ionizing radiation exposure; and lymphomatoid papulosis and/or lymphoproliferative disease, to include as secondary to herbicide or ionizing radiation exposure, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran had service in the Republic of Vietnam (RVN) within the period outlined by the pertinent regulations and is thus presumed to have been exposed to herbicides. 

2.  Competent medical evidence confirms the Veteran's diagnosed diabetes mellitus. 

3.  Diabetes mellitus is presumptively recognized by VA as being causally related to herbicides used in the RVN. 


CONCLUSION OF LAW

Diabetes mellitus is presumed to have been caused by the Veteran's in-service exposure to herbicides.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants service connection for diabetes mellitus, to include as secondary to herbicide exposure.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist, including discussion of whether the Veteran's April 2012 Board hearing met the requirements of 38 C.F.R. § 3.103(c)(2) (2011), is necessary.

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in the RVN, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e). 
The eleven diseases are:  chloracne or other acneform diseases consistent with chloracne; Type 2 diabetes mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Id.  Recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  As the Veteran's claim does not involve such disabilities, further consideration of the implementation of the amended regulation is not required. 

In order to gain presumptive service connection, the diseases listed at 38 C.F.R.       § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, acute or subacute peripheral neuropathy, and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year after the last date on which a Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

A Veteran who served in the RVN during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the RVN during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i).  

In making all determinations, the Board must fully consider the lay assertions of record.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran presently seeks to establish service connection for diabetes mellitus on the basis that such was caused by his in-service exposure to herbicides. 

Competent medical evidence of record confirms the Veteran's diagnosis of diabetes mellitus, as such appears on his "problem list" in VA treatment records dated in August 2010.  Having demonstrated a current disability, the Board must consider whether this disorder was caused by, or incurred in, the Veteran's active service, including herbicide exposure.  See 38 U.S.C.A. § 1131. 

During telephone calls with the RO, dated in February 2010, the Veteran, during a discussion that there were no orders indicating his RVN service contained in his service personnel records, reported that his assignments were on a last-minute basis and for only short periods.  During one phone call he asserted that his first trip to the RVN was in 1968.  

At the time of his April 2012 Board hearing, the Veteran asserted that he was with the Seabees.  He asserted that he was on-shore, sent by air, in the RVN during his active service.  He reported that he was attached to a mobile construction battalion (MCB), MCB-1, for 2 months, in Da Nang; and that he was attached to MCB-58, from August 1969 to October 1969, in Chu Lai, both in the RVN.  He described his work with construction projects and as a mess cook.  At the time of his Board hearing, he submitted a photo of a ship near a beach, and asserted that such beach was in Chu Lai.  

Review of the Veteran's service personnel records is silent for orders to serve in the RVN.  During the time period, in 1969, that the Veteran asserts he was attached to the MCB-58 and in RVN, his service personnel records, specifically, a transfer order, show that he was indeed attached to the MCB-58.  His service personnel records also indicate that he was authorized to wear the Vietnam Service Medal (VSM).

The VSM was awarded to all members of the armed forces who served in Vietnam and contiguous waters and airspace between July 3, 1965 and March 28, 1973.  To qualify for award of the VSM an individual had to meet one of the following qualifications:  (1) be attached to or regularly serve for 1 or more days with an organization participating in or directly supporting military operations; (2) be attached to or regularly serve for 1 or more days aboard a Naval vessel directly supporting military operations; (3) actually participate as a crewmember in one or more aerial flights into airspace above Vietnam and contiguous waters directly supporting military operations; and (4) serve on temporary duty for 30 consecutive days or 60 nonconsecutive days in Vietnam or contiguous areas, except that time limit may be waived for personnel participating in actual combat operations.  Manual of Military Decorations and Awards, Sept. 12, 1996.  However, the receipt of the VSM alone does not establish service in Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), reh'g denied, 544. F.3d 1306 (2008), cert. denied, 129 S. Ct. 1002 (2009).

Thus, based on the totality of the evidence, i.e., the competent and credible testimony of the Veteran, the award of the VSM, and his service personnel records, in the absence of evidence to the contrary, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran set foot in Vietnam and it is presumed that he was exposed to herbicides during active service in the RVN.  38 C.F.R. § 3.307(a)(6)(iii); Layno, 6 Vet. App. 465, at 469-70.  Accordingly, the Veteran is entitled to have his service connection claim for diabetes mellitus evaluated under the presumptive service connection provision of 38 C.F.R. § 3.307(a)(6). 

The analysis may be stated briefly.  Based on the Veteran's presumed herbicide exposure, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is applicable.  Service connection due to herbicide exposure is only warranted on this basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e), including diabetes mellitus, with which the Veteran has been diagnosed.  This being the case, presumptive service connection for diabetes mellitus, due to herbicide exposure, is warranted.  

Accordingly, the Veteran's claim of entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is granted.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for diabetes mellitus, to include as secondary to herbicide exposure, is granted. 


REMAND

Additional development is needed prior to further disposition of the claims of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus; residuals, parotid gland tumor, to include as secondary to herbicide or ionizing radiation exposure; and lymphomatoid papulosis and/or lymphoproliferative disease, to include as secondary to herbicide or ionizing radiation exposure. 

The Board notes that the most recent VA treatment records are dated in August 2010.  There is no indication that the Veteran has ceased VA treatment.  Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, the most recent private treatment records, specifically, dermatological records, are dated in 2008.  At the time of the Veteran's April 2012 Board hearing, he asserted that he sought treatment from his private dermatologist 3 months prior, i.e., in 2012.  Thus, the Board seeks updated private treatment records.

As to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, the current private and VA treatment records are silent for a sufficient medical opinion as the etiology of such neuropathy.  A November 2009 VA treatment note indicates that the Veteran had idiopathic symmetrical polyneuropathy, likely secondary to prior alcohol abuse in addition to an abnormal glucose tolerance test, suggesting diabetes.  It is significant that a diagnosis of diabetes was not yet in effect, and that the treatment provider did not provide a reasoned basis for his opinion.  An August 2010 VA treatment record indicates that diabetic neuropathy is included in the Veteran's "problem list" but the treatment record is silent for the specific extremities afflicted.  Thus, the Board finds that a VA examination is in order to determine the current nature of any peripheral neuropathy found present, and to obtain a reasoned opinion as to whether such peripheral neuropathy is related to service, including diabetes mellitus. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995). 

As to the Veteran's claims of entitlement to service connection for residuals, parotid gland tumor, and lymphomatoid papulosis and/or lymphoproliferative disease, each to include as secondary to herbicide or ionizing radiation exposure, at the time of the Veteran's May 2007 claim of entitlement to service connection, he asserted that his neck tumor was related to in-service exposure to ionizing radiation.  In September 2007, the Veteran submitted an Exposure to Radiation During Active Duty form, and described his exposure.  The RO, in its December 2007 rating decision, adjudicated the Veteran's claim as such.  Further, the RO, in its November 2008 Statement of the Case (SOC), also adjudicated the Veteran's claim of entitlement to service connection for lymphomatoid papulosis and/or lymphoproliferative disease considering exposure to radiation.  More recently, the Veteran has asserted that he read material that indicates that his parotid gland tumor could be caused by herbicide exposure, and has asserted that exposure to herbicides and sun during active service in the RVN caused his lymphomatoid papulosis and/or lymphoproliferative disease.  Thus, the Board will consider the Veteran's claims of entitlement to service connection for residuals, parotid gland tumor, and lymphomatoid papulosis and/or lymphoproliferative disease, to include exposure to both herbicides and ionizing radiation.

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997). First, there are certain types of cancer which will be presumptively service connected.  See 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011). Secondly, 38 C.F.R. § 3.311(b) (2011) includes a list of "radiogenic diseases," including "any other cancers," which will be service connected provided that certain conditions specified in that regulation, including dates of manifestation, are met.  38 C.F.R. § 3.311(b) further states that, if the Veteran has one of the radiogenic diseases, a dose estimate should be obtained and the case will be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  Third, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

The private treatment records associated with the claims file indicate that the Veteran's parotid gland tumor was enucleated in June 2003.  The final diagnosis provided was pleomorphic adenoma.  An adenoma is a benign epithelial tumor. Dorland's Illustrated Medical Dictionary 28 (30th ed. 2003).  As the Veteran's parotid gland tumor has not been diagnosed as a cancer, further consideration of 38 C.F.R. § 3.309(d) and 38 C.F.R. § 3.311(b), for either enumerated presumptive diseases associated with radiation exposure, or radiogenic diseases, is not required.  Further, the Veteran's parotid gland tumor has not been diagnosed as a disease listed under 38 C.F.R. § 3.309(e), contemplating enumerated presumptive diseases associated with herbicide exposure, and further consideration of 38 C.F.R. § 3.309(e) is not required.  However, direct service connection remains possible.  See Combee, 34 F.3d 1039, at 1043. 

It is unclear if there remains any portion of the tumor, and if there are residuals of such, including scars.  Thus, the Board finds that a VA examination is in order to determine the current nature of any residuals of the enucleated parotid gland tumor, if any, and to obtain a reasoned opinion as to whether such residuals are related to service, including herbicide or ionizing radiation exposure.  38 U.S.C.A.                  § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette, 8 Vet. App. 69.  

The private treatment records associated with the claims file demonstrate the Veteran's long history of skin conditions.  An October 2008 letter from Dr. T recounts the Veteran's history over the appellate period.  Dr. T. asserted that the Veteran had a severely pruritic rash, most consistent with resistant scabies; and that later biopsies revealed lymphomatoid papulosis, which was successfully treated and no longer present.  Dr. T. reported that the Veteran's lymphomatoid papulosis is consistent with reactionary inflammatory disorder and likely triggered by his scabies; however, he also reported that he could not conclusively say that the Veteran's exposure to chemicals as well as intense sun during service in the RVN has not contributed to his skin condition.  At the time of the Veteran's April 2012 Board hearing, he asserted that he had been treated for basal call carcinoma, squamous cell carcinoma, malignant melanomas, and that his lymphomatoid papulosis was a low grade cutaneous T-cell lymphoma.  

It remains unclear to the Board the precise nature of the Veteran's current skin disorder, and if any diagnosed skin disorder is one of the diseases set forth under 38 C.F.R. § 3.309(e), contemplating enumerated presumptive diseases associated with herbicide exposure, including chloracne or other acneform disease consistent with chloracne or Non-Hodgkin's lymphoma, or one of the diseases set forth under 38 C.F.R. § 3.309(d), contemplating enumerated presumptive diseases associated with radiation exposure, including lymphomas, except Hodgkin's lymphoma.  While it remains unclear if the Veteran's current skin disorder is lymphoma, it is clear, by evidence of multiple instances of treatment for malignant melanomas, that his skin disorder includes cancer, one of the diseases set forth under 38 C.F.R. § 3.311(b), contemplating radiogenic diseases, including any other cancers.  Further, such was manifest five years or more after exposure.  38 C.F.R. § 3.311(b)(5)(iv).  Thus, a dose estimate should be obtained and the case should be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(b)(iii).    

The National Research Council (NRC) published a report on May 8, 2003 that found the methods used by the DTRA to calculate reconstructed dose estimates required under 38 C.F.R. §3.311, while generally valid for estimating average dose exposure, used methodology to calculate upper-bound doses for both external and inhaled exposures which often underestimated exposure and was highly uncertain. See Veterans Benefits Administration Fast Letters 03-31, 04-20.  

During the course of adjudicating a prior claim based on exposure to ionizing radiation, VA sought an estimate of the Veteran's exposure to ionizing radiation and such is of record, dated in April 2004.  While the dosage estimate of record is dated in April 2004, after the NRC's May 2003 report, it is significant that the RO sought such estimate from the Navy Environmental Health Center, and not the DTRA.  To be certain that the most updated and reliable dosage estimate is used in adjudicating the Veteran's current claim, the Board finds that a new request for the Veteran's dosage estimate, made to the DTRA, is warranted.

Thus, the Board finds that a VA examination is in order to determine the current nature of any skin disorder.  Further, as discussed above, a dose estimate should be obtained and the case should be referred to the VA Under Secretary for Benefits for review as to whether sound scientific medical evidence supports the conclusion that it is at least as likely as not that the Veteran's disease resulted from radiation exposure during service.  38 C.F.R. § 3.311(b)(iii).  

Accordingly, the case is REMANDED for the following action: 

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Providence, Rhode Island, dated from August 2010 to the present.  

2.  Contact the Veteran and inform him that his most recent private dermatological treatment records associated with the claims file are dated in 2008.  Provide the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete such in order to initiate an attempt to secure his updated private treatment records.  Advise the Veteran that he may submit such records if he so chooses.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed.  Any and all efforts to secure such records must be properly documented in the claims file. 

3.  Obtain an updated radiation exposure dose estimate from the DTRA for the Veteran. 

4.  After obtaining an updated dose estimate from the DTRA, refer the Veteran's claim of entitlement to service connection for lymphomatoid papulosis and/or lymphoproliferative disease, to include as secondary to herbicide or ionizing radiation exposure, to the VA Under Secretary for Benefits for an opinion in accordance with 38 C.F.R. § 3.311(c). 

5.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule the Veteran for a VA neurological examination.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner is advised that the Board has conceded active service in the RVN, and thus has presumed exposure to herbicides.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current peripheral neuropathy of the upper and lower extremities had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current peripheral neuropathy of the upper and lower extremities was caused by the Veteran's diabetes mellitus.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current peripheral neuropathy of the upper and lower extremities was aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's diabetes mellitus.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Schedule the Veteran for a VA  dermatology examination.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current skin disorders found to be present, i.e., dermatitis, scabies, basal cell carcinoma, squamous cell carcinoma, malignant melanomas, lymphomatoid papulosis, etc.

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure, sun exposure, and/or exposure to ionizing radiation.  

The examiner must also specifically render a conclusion as to whether any diagnosed skin disorder is one of the diseases set forth under 38 C.F.R.              § 3.309(e), including chloracne or other acneform disease consistent with chloracne or Non-Hodgkin's lymphoma; or one of the disease set forth under 38 C.F.R. § 3.309(d), including lymphomas, except Hodgkin's lymphoma.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

7.  Schedule the Veteran for an appropriate VA  examination of his residuals of a parotid gland tumor.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any necessary diagnostic testing or evaluation.

The examiner should identify all current residuals of the Veteran's parotid gland tumor, including any scars.  

The examiner must provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the parotid gland tumor had its clinical onset during active service or is related to any in-service disease, event, or injury, to include herbicide exposure and/or exposure to ionizing radiation.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

8.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.  

9.  Finally, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide him and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board. 

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


